*477—Orders of the Supreme Court, New York County (Irving Lang, J.), entered March 25, and August 27, 1987, which granted defendants’ motions to suppress physical evidence and dismiss the indictment, are unanimously affirmed.
We find that the evidence at the suppression hearing did not show a basis for a reasonable suspicion on the part of the police officers that the defendants were engaged in criminal conduct. The traffic violations committed by the driver admittedly were not the reason why the officers pulled the car defendants were in to the curb and approached at gunpoint; rather, the police were motivated by an unsupported suspicion that criminal activity was afoot. The traffic violations therefore cannot be used to justify the stop (People v Llopis, 125 AD2d 416), and the fruits of that stop, namely, the gun seized upon a search of the car, were properly suppressed. Concur— Kupferman, J. P., Asch, Kassal, Ellerin and Wallach, JJ.